  Case: 4:19-cv-02635-JAR Doc. #: 15 Filed: 10/15/19 Page: 1 of 3 PageID #: 73



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 AMANDA DEL TORO, DANIEL
 WERNER, JENNIFER MCGREGOR-
 HALSTEAD, JOSHUA CHROMICK
 AND ALL OTHERS SIMILARLY
 SITUATED,

       Plaintiffs,

 v.                                               Civil Action No. 4:19-cv-02635-JAR

 CENTENE MANAGEMENT
 COMPANY, LLC

       Defendant.


                      CONSENT MOTION FOR EXTENSION OF TIME

       Defendant Centene Management Company, LLC (“Centene”), by and through its counsel,

and with the consent of Plaintiffs Amanda Del Toro, Daniel Werner, Jennifer McGregor-Halstead,

and Joshua Chromick (collectively, “Plaintiffs”), respectfully submit this Consent Motion for

Extension of Time for Centene to respond to Plaintiffs’ Complaint (the “Complaint”), filed on

September 25, 2019. In support of this Motion, Centene states as follows:

       1.      Plaintiffs filed the Complaint in the above-captioned adversary proceeding on

September 25, 2019.

       2.      Centene’s response to the Complaint is currently due on October 17, 2019.

       3.      Counsel for the parties conferred about the scope of the Complaint and based on

the parties’ discussions Plaintiffs will file an Amended Complaint by October 31, 2019. Plaintiffs

have agreed not to oppose a request to extend the period of time for Centene to answer or otherwise

respond to 30 days after the date Plaintiffs file their Amended Complaint.
  Case: 4:19-cv-02635-JAR Doc. #: 15 Filed: 10/15/19 Page: 2 of 3 PageID #: 74



       4.      Centene respectfully requests additional time, through and including November 30,

2019 to submit its response to Plaintiffs’ Complaint.

       5.      This request for an extension of time is not made for the purpose of delay and will

not result in prejudice to any party.

       6.      Counsel for Centene has consulted with counsel for Plaintiffs regarding the request,

and Plaintiffs’ counsel has consented to the request set forth in this Motion.

       WHEREFORE, Centene respectfully requests that this Court extend Centene’s time to

answer or respond to Plaintiffs’ Complaint to November 30, 2019 or grant such further relief as

this Court deems proper and just.

       October 15, 2019                                 Respectfully Submitted,

                                                        s/ Patricia J. Martin
                                                        Patricia J. Martin #57420
                                                        LITTLER MENDELSON, P.C.
                                                        600 Washington Ave., Suite 900
                                                        St. Louis, MO 63101
                                                        314.659.2000
                                                        314.659.2099 FAX
                                                        pmartin@littler.com

                                                        Douglas E. Smith, WA Bar #17319
                                                        Breanne S. Martell, WA Bar #39632
                                                        Motion to Appear Pro Hac Vice Forthcoming
                                                        LITTLER MENDELSON, P.C.
                                                        One Union Square
                                                        600 University Street, Suite 3200
                                                        Seattle, WA 98101.3122
                                                        Phone: 206.623.3300
                                                        Fax: 206.447.6965
                                                        desmith@littler.com
                                                        bsmartell@littler.com

                                                        Attorneys for Defendant
                                                        CENTENE MANAGEMENT
                                                        COMPANY, LLC
  Case: 4:19-cv-02635-JAR Doc. #: 15 Filed: 10/15/19 Page: 3 of 3 PageID #: 75




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 15th day of October, 2019, a true and correct
copy of the above and foregoing Consent Motion for Extension of Time was electronically filed
with the court using the CM/ECF system, which sent notification to all parties in interest
participating in the CM/ECF.

                                                                            /s/ Patricia J. Martin
                                                                         PATRICIA J. MARTIN
